Braley, J.
The car previously to and at the time of the collision did not respond to the hand brake but ran irregularly, and, without deciding it, we assume that upon the testimony the jury could find that the irregularity of the action of the brakes resulted from defective mechanism which the defendant in the proper discharge of its duty as employer should have known and remedied. Ruddy v. George F. Blake Manuf. Co. 205 Mass. 172, 178, 189.
But, if this issue was for the jury, the plaintiff also must show his own due care. It appears that after preliminary instructions he began work as a motorman, and, on the morning of the day of the accident, the plaintiff, after the car was under way, became aware that the brake when applied occasionally failed to work properly. While the jury were to say on the evidence whether the car had become disabled within the meaning of rule fifty-two, *365yet the rules that before taking any descending grade the speed of the car must be so reduced as to test the working of the brake, and that, if the brake fails to work the reverse must be used, and if necessary the conductor must be signalled to set the rear brakes, are unambiguous. The plaintiff was bound to obey them, unless by reason of defective equipment the car could not be operated in the manner designated. Corsick v. Boston Elevated Railway, 218 Mass. 144.
It is certain from his own testimony that, when the car arrived at the junction and the plaintiff stopped for an inbound car to pass on ahead, he knew it was doubtful whether the brake if applied would diminish the speed or if necessary bring the car to a stop. It was with this knowledge that at a speed of ten or eleven miles an hour on a down grade he followed the car ahead, which was distant nearly five hundred feet, without reducing speed or testing either the brake or the reverse. The forward car meanwhile stopped, with the plaintiff’s car two hundred feet in the rear. It was not until then that the plaintiff threw off the power and began to wind up the brake, intending to reduce the speed and run slowly but not to stop until the other car started. The brake failing to act he wound it further in an effort to stop. The car kept on, when the plaintiff rang the gong and waved his hand for the motorman ahead to start. The forward car, however, remained stationary, and the reverse was used. It did not respond, and a collision followed causing the plaintiff’s injuries. The jury doubtless could find that if the reverse had worked the accident would have been prevented. But the plaintiff would not have been obliged to use the reverse or have been exposed to the danger if upon passing to the down grade he had so reduced the speed as to test the working of the brake and if necessary the reverse, instead of waiting until the distance was so shortened that, unless the brake known by him to be unfeliable held, a collision was almost unavoidable. To go on without slackening speed until nearly within striking distance at the rate the car was moving, not only was a violation of the rules, but exhibits a failure on his part to exercise the care of the ordinarily prudent man having full control of his own conduct under like conditions. The case accordingly is governed by Foley v. Boston & Northern Street Railway, 198 Mass. 532, 537; Buchanan v. New York, New Haven, & *366Hartford Railroad, 213 Mass. 473, 475, and is not within Corsick v. Boston Elevated Railway, 218 Mass. 144, much relied on by the plaintiff.
The exceptions to the exclusion of evidence are sufficiently covered by what has been said, and, the verdict for the defendant having been rightly ordered, the exceptions must be overruled.

So ordered.